DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 08/15/2022.
Claims 1-20 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments, see page 11, filed 08/15/2022, with respect to the specification objections have been fully considered and are persuasive. The objections to the specification have been withdrawn. 
Applicant’s arguments, see page 11, filed 08/15/2022, with respect to the claim objections have been fully considered and are persuasive. The objections to the claims have been withdrawn. 
Applicant’s arguments, see pages 11-16, filed 08/15/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained. 
First, Applicant argues on page 12 that the claims do not recite an abstract idea because “the Claims recite a computer system and method that combines information regarding the customer's estimated time of arrival and the preparation timeframe” (Page 12 of Remarks). Examiner respectfully disagrees. The claims recite a customer ordering an item from a business, determining an arrival timeframe of the customer at the business, sending to the business the arrival timeframe of the customer, detecting an arrival of the customer, and alerting the business of the arrival of the customer so the business completes the order. The steps of claim 1, as stated in the 04/12/2022 Non-Final Rejections, are reciting the commercial interaction of a customer ordering an item from a business and the business adjusting to complete/prepare the order in line with the arrival of the customer at the business. As a commercial interaction is recited in the claims, analysis proceeds to Prong 2 of Step 2A. 
Next, Applicant argues that the claims provide an improvement to the functioning of a computer or other technology or technical field. Applicant specifically argues that the claims provide the technical improvement of coordinating the customer’s arrival to the delivery zone and the preparation timeframe of the order in order to “render the entire transaction more efficient”. Examiner respectfully disagrees. Improving the transaction to make it more efficient represents an improvement to the commercial interaction between the customer and business (i.e. an improvement to the abstract idea). Per MPEP 2106.04 I. “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions”. Therefore, an improvement to the commercial interaction still falls into the judicial exception at Prong 1 of Step 2A discussed above and cannot integrate the claimed invention into a practical application. 
Further, MPEP 2106.04(d)(1) states “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement” and “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” When reviewing the specification, paragraphs [0006]-[0010] state “there remains a need to optimize customer order retrieval by minimizing the amount of time the customer spends in between arriving at a business and receiving their order” (paragraph [0006]) and “there remains a need for easy and efficient order retrieval. More particularly, there remains a need for a reliable means of minimizing time between order placement and order retrieval” (paragraph [0010]). Further, [0040] of the specification recites a list of possible devices the mobile and business devices can be, along with a list of possible methods of communication between the devices. Thus, one of ordinary skill in the art would recognize the claimed invention as providing an improvement to the judicial exception and not to a technology or technical field.
Applicant then argues on pages 12-13 that claims need to be viewed as a whole in 101 analysis and that the recitation of logical steps or an algorithm in a claim does not necessarily make the claim ineligible. Specifically, Applicant argues that the claimed invention as a whole provides an improvement to a technological field and is thus eligible. While Examiner agrees claims need to be evaluated as a whole, for the reasons described above the improvement of the invention is an improvement to the judicial exception and thus does not make a claim eligible. Examiner also notes that the claims have been considered as whole here and in the 04/12/2022 Non-Final Rejection, as the additional elements and their relation to the judicial exception recited in the claims have been considered together in the 35 U.S.C. 101 rejection below. 
Applicant then argues on pages 13-14 that the elements of the mobile computing device associated with a customer and the computing device associated with the business are not generic computer components and are instead particular machines that integrate the judicial exception of the claims into a practical application. Examiner respectfully disagrees. In response to the argument that these elements “must comprise technology specific to tracking and communicating the customer's real-time location, as well as tracking and communicating the business' real-time preparation timeframe” (page 13 of remarks), paragraph [0058] of Applicant’s specification recites “detecting an initial location (block 206) may comprise using GPS or other means to determine the location of the customer mobile computing device 102” (emphasis added). Therefore, there is no particular kind of technology required for the mobile device to track the location of the customer; any means for determining the location is covered. Adjusting the preparation timeframe is done by a processing device of the business device, which per [0070] “may include any custom made or commercially available processor”. Therefore, while some technology is present to perform the steps of the claimed invention, the specification recites the technology at a high level such that it amounts to no more than generic computing devices.
This analysis also applies when evaluating whether the mobile and business devices are Particular Machines. As Applicant references, MPEP 2106.05(b) I. states “The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines).”. This section further goes on to state “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine… If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.” In the case of the present invention, the technology performing the steps Applicant argues above, which Applicant alleges make the devices particular machines, are not specific to these devices (any commercially available processor in the business device, any means for determining location in the mobile device). 
Further, paragraph [0040] of Applicant’s specification recites “The mobile computing device 102 may be embodied as a smartphone, tablet, or laptop computer that incorporates Wi-Fi functionality and/or cellular telephone functionality. The business computing device 102 may be embodied as a desktop, laptop, tablet, or even smartphone, computer that incorporates Wi-Fi, wired, or cellular telephone, functionality. Notably, the communications network 110 may use one or more of various communication types such as, for example and without limitation, wired, cellular and Wi-Fi communications. Moreover, each of the mobile computing device 102 and the business computing device 104 may be coupled to a power supply, which may be effectuated by way of a power cord, battery, and/or other means of supplying electrical power as may be available or otherwise desired.” This passage makes it clear to one of ordinary skill in the art that a wide variety of computing devices can function as the mobile and business devices, as multiple types of devices, communication systems, power systems, etc. are considered able to undertake the processes of these devices. Therefore, the additional elements of the mobile device and business device are not particular machines.
Applicant then argues on page 14 that the claimed invention contains an inventive concept and that the claims allegedly integrating the judicial exception into a practical application via a technical solution to a technical problem satisfies the “significantly more” inquiry and is not a drafting effort to monopolize the exception. Examiner respectfully disagrees. First, Examiner notes that the “search for inventive concept” is Step 2B of eligibility analysis. See MPEP 2106.05. Regardless, as discussed above the optimizing order retrieval by a customer is an improvement to the judicial exception of the claims and therefore cannot integrate the claims into a practical application. Further, per MPEP 2106.05 I. “an ‘inventive concept’ is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.” Therefore, the improvement to the judicial exception that Applicant is arguing provides inventive concept cannot provide an inventive concept. 
Applicant then argues that “there is a practical application of tracking and communicating the customer's location using a mobile computing device with particular functionality and a business computing device, which provides a practical technical solution to the problem of coordination of order retrieval” (page 14 of remarks). Examiner respectfully disagrees. As discussed above, the solution of making the transaction more efficient is an improvement to the abstract idea of the claims. Also as discussed above, the high level of generality of the mobile and business devices recited in the claims and specification causes these elements to amount to no more than mere instructions to apply the improved judicial exception to generic computing components. Therefore, the present invention is not analogous to Bascom as Applicant alleges, and the claim’s judicial exception is not integrated into a practical application at Prong 2 of Step 2A.
Regarding Step 2B, Applicant argues on page 15 that the Office did not provide evidence that the additional elements of the claims are well-understood, routine, and conventional. Due to the nature of the additional elements in the claims, Applicant’s arguments are moot for claims 1-7, 9-12, 14-18, and 20. Regarding claims 8, 13, and 19 Applicant’s argument is unpersuasive.
Regarding claims 1-7, 9-12, 14-18, and 20, Examiner notes that the additional elements of these claims are all no more than mere instructions to apply the judicial exception using generic computing components. Unlike elements that have been found to be extra-solution activity, this type of additional element does not require additional evidence of being well-understood, routine, and conventional. Per MPEP 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” Therefore, these additional elements being no more than mere instructions to apply the judicial exception using generic computing components do not provide inventive concept or significantly more than the judicial exception at Step 2B without the need for additional evidence of the elements being well-understood, routine, and conventional. Therefore, Applicant’s argument regarding these claims are moot.
Regarding claims 8, 13, and 19, Examiner identified “transmit the identity information and the order to the printer, receive the identity information and the order, and print at least one ticket comprising the identity information and the order” as extra-solution activity, which does require additional analysis at Step 2B to determine if the extra-solution activity is well-understood, routine, and conventional. However, in contrast to Applicant’s allegation that no evidence the activity is well-understood, routine, and conventional was provided by the Office, Examiner notes that both a citation to the decisions of MPEP 2106.05(d)(II) and a citation to a publication (specifically, Tsukada (U.S. Pre-Grant Publication No. 2010/0039665, hereafter known as Tsukada)) were used as evidence to support Examiner’s Step 2B position for these claims in the 04/12/2022 Non-Final Rejection.
 For the above reasoning, Applicant’s arguments that “There is no evidence in the cited prior art, the prosecution history, the specification, or in decided cases that such elements are routine or conventional in the relevant technological field” (page 15 of remarks) are not persuasive. The claims do not provide significantly more at Step 2B, and therefore the 35 U.S.C. 101 rejections of claims 1-20 have been maintained.
Applicant’s arguments, see pages 11-16, filed 08/15/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but are not persuasive. The 35 U.S.C. 103 rejections of claims 1-20 have been maintained.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detecting a preparation timeframe arrival of the customer and transmitting the preparation timeframe arrival to the business equivalently to the Applicant specification, adjusting the preparation timeframe interval like in Applicant’s specification, preparing orders in real-time instead of staging orders) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Specifically regarding the preparation timeframe arrival, Ducrou teaches in Col. 6 lines 44-48 "The user device 130 may include a client application 132. The client application 132 may be configured to receive geofence data 134. The geofence data 134 provides data indicative of one or more geographic boundaries 136" and Col. 7 lines 8-14 "the client application 132 may use the geofence data 134 to determine if the user device 130 has crossed the geographic boundary 136. Upon determining that the user device 130 has crossed the geographic boundary 136, the client application 132 may send geolocation data 138 indicative of this to the inventory management system 116", as discussed in the claim 1 rejection in the 4/12/2022 Non-Final Rejection. Per Applicant’s specification [0045] “The preparation timeframe arrival may occur when the customer is physical present within a GPS coordinate(s) wherein the customer is the minimum amount of time away from the delivery zone”. Therefore, detecting that the device is within the GPS reads on the Broadest Reasonable Interpretation of the preparation timeframe arrival in light of Applicant’s specification. Further amendments precluding Examiner’s interpretation would be needed to overcome Ducrou.
Similarly, Ducrou also teaches the business device adjusting the preparation timeframe in Col. 6 line 64 - Col. 7 line 2 as discussed below and in the 4/12/2022 Non-Final Rejection. While Ducrou has orders pre-staged as Applicant argues, these orders still need to be prepared before they are picked up (see Ducrou Col. 3 lines 31-34 “The geographic boundary may be selected such that the travel time from the geographic boundary to the facility provides sufficient time for the staged order to be prepared for pickup” (emphasis added)). The Broadest Reasonable Interpretation of Applicant’s claims covers orders that are staged and then prepared for customer pick-up in time with a customer arrival. Applicant has not defined “prepare” in the specification in the “real-time” manner in which Applicant is arguing in the Remarks. Further, paragraph [0079] of Applicant’s specification recites “Particular terminology used when describing certain features or aspects of the invention should not be taken to imply that the terminology is being refined herein to be restricted to any specific characteristics, features, or aspects of the system and method for order retrieval with which that terminology is associated…the terms used in the following claims should not be constructed to limit the system and method for order retrieval to the specific embodiments disclosed in the specification unless the above description section explicitly define such terms.” Further amendments precluding Examiner’s interpretation would be needed to overcome Ducrou. 
As discussed above, Ducrou teaches detecting a preparation timeframe arrival of the customer and transmitting the preparation timeframe arrival to the business. Therefore, Applicant’s arguments that the alleged lack of these features in Ducrou make it unreasonable to modify Ducrou in line with the claimed subject matter and that Ducrou should be subsequently be withdrawn are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, Examiner provided motivations to combine Wilkinson et al. (U.S. Pre-Grant Publication No. 2018/0082251, hereafter known as Wilkinson) and Shan et al. (U.S. Pre-Grant Publication No. 2020/0057553, hereafter known as Shan) with the system of Ducrou beyond hindsight reasoning. Therefore, Applicant’s arguments regarding hindsight reasoning are not persuasive. Accordingly, the 35 U.S.C. 103 rejections of claims 1-20 have been maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving an order from a customer, preparing the order and giving the order to the customer in a delivery area. 
As an initial matter, claims 1-9 are to an order retrieval system (falling at least in the “machine” statutory category), claims 10-15 are to a method (falling at least into the “process” statutory category), and claims 16-20 are to a non-transitory, tangible computer-readable medium (falling at least into the “manufacture” statutory category). Therefore, claims 1-20 all fall within at least one of the statutory categories, and analysis proceed to step 2A.  
Claim 1 recites the concept of preparing and completing orders received from customers which is a certain method of organizing human activity including commercial interactions. Receive identity information associated with the customer; generate a menu comprising one or more items associated with a business; receive an order comprising at least one of the one or more items; transmit the identity information and the order to the business; detect an initial location associated with the customer; provide navigational directions from the initial location to a delivery zone; detect a preparation timeframe arrival of the customer; transmit the preparation timeframe arrival to the business; detect a delivery zone arrival of the customer; detect a delivery zone location of the customer; transmit the delivery zone arrival and the delivery zone location to the business; receive the identity information and the order; adjust a preparation timeframe; adjust the delivery zone; receive the preparation timeframe arrival; display a preparation timeframe arrival notification; receive the delivery zone arrival and the delivery zone location; display a delivery zone arrival notification and the delivery zone location; and complete the order all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an order retrieval system, a mobile computing device associated with a customer and a computing device associated with the business. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an order retrieval system, a mobile computing device associated with a customer and a computing device associated with the business amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-6 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional element of GPS coordinates. The claim does not integrate the abstract idea into a practical application because the element of GPS coordinates is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 further limits the abstract idea of claim 1 while introducing the additional elements of a printer connected to the computing device associated with the business, transmit the identity information and the order to the printer, receive the identity information and the order, and print at least one ticket comprising the identity information and the order. The claim does not integrate the abstract idea into a practical application because the element of a printer connected to the computing device associated with the business is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, and the elements of transmit the identity information and the order to the printer, receive the identity information and the order, and print at least one ticket comprising the identity information and the order are insignificant extra-solution activity. Adding these new additional elements into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. See MPEP 2106.05(g) for printing information being insignificant extra-solution activity. The additional elements are then re-evaluated at step 2B. However, the claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept, and the insignificant extra-solution activity is well-understood, routine and conventional. Specifically, the elements of “transmit the identity information and the order to the printer” and “receive the identity information and the order” are well-understood, routine and conventional per MPEP 2106.05(d) II. (“Receiving or transmitting data over a network” recognized by the courts to be well-understood, routine and conventional). Regarding the element of “print at least one ticket comprising the identity information and the order”, printing tickets is well-understood, routine and conventional per Tsukada (U.S. Pre-Grant Publication No. 2010/0039665, hereafter known as Tsukada). Specifically, Tsukada [0005] recites “Kitchen printers are commonly used in the kitchens of restaurants and bars, for example, for printing meal orders”. Well-understood, routine and conventional extra-solution activity also cannot provide an inventive concept or amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 9 further limits the abstract idea of claim 8 without adding any new additional elements. Therefore, by the analysis of claim 8 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 10 recites the concept of preparing and completing orders received from customers which is a certain method of organizing human activity including commercial interactions. A method for order retrieval, comprising: receiving identity information associated with the customer; generating a menu computing one or more items associated with the business; receiving an order comprising at least one of the one or more items; transmitting the identity information and the order to the business; detecting an initial location associated with the customer; providing navigational directions from the initial location to a delivery zone; detecting a preparation timeframe arrival of the customer; transmitting the preparation timeframe arrival to the business; detecting a delivery zone arrival of the customer; detecting a delivery zone location of the customer; transmitting the delivery zone arrival and the delivery zone location to the business; receiving the identity information and the order; adjusting a preparation timeframe; adjusting the delivery zone; receiving the preparation timeframe arrival; displaying a preparation timeframe arrival notification; receiving the delivery zone arrival and the delivery zone location; displaying a delivery zone arrival notification and the delivery zone location; and completing the order all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a mobile computing device associated with a customer and a computing device associated with the business. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a mobile computing device associated with a customer and a computing device associated with the business amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 further limits the abstract idea of claim 10 without adding any new additional elements. Therefore, by the analysis of claim 10 above, this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 12 further limits the abstract idea of claim 10 while introducing the additional element of GPS coordinates. The claim does not integrate the abstract idea into a practical application because the element of GPS coordinates is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 10 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 further limits the abstract idea of claim 10 while introducing the additional elements of providing a printer connected to the computing device associated with the business, transmitting the identity information and the order to the printer, receiving the identity information and the order, and printing at least one ticket. The claim does not integrate the abstract idea into a practical application because the element of providing a printer connected to the computing device associated with the business is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, and the elements of transmitting the identity information and the order to the printer, receiving the identity information and the order, and printing at least one ticket are insignificant extra-solution activity. Adding these new additional elements into the additional element from claim 10 still amounts to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. See MPEP 2106.05(g) for printing information being insignificant extra-solution activity. The additional elements are then re-evaluated at step 2B. However, the claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept, and the insignificant extra-solution activity is well-understood, routine and conventional. Specifically, the elements of “transmitting the identity information and the order to the printer” and “receiving the identity information and the order” are well-understood, routine and conventional per MPEP 2106.05(d) II. (“Receiving or transmitting data over a network” recognized by the courts to be well-understood, routine and conventional). Regarding the element of “printing at least one ticket”, printing tickets is well-understood, routine and conventional per Tsukada (U.S. Pre-Grant Publication No. 2010/0039665, hereafter known as Tsukada). Specifically, Tsukada [0005] recites “Kitchen printers are commonly used in the kitchens of restaurants and bars, for example, for printing meal orders”. Well-understood, routine and conventional extra-solution activity also cannot provide an inventive concept or amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 14 further limits the abstract idea of claim 13 without adding any new additional elements. Therefore, by the analysis of claim 13 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 15 further limits the abstract idea of claim 10 without adding any new additional elements. Therefore, by the analysis of claim 10 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 16 recites the concept of preparing and completing orders received from customers which is a certain method of organizing human activity including commercial interactions. Instructions, which, when executed, enable performance of a method comprising: receiving identifying information associated with the customer; generating a menu computing one or more items associated with the business; receiving an order comprising at least one of the one or more items; transmitting the order to the business; detecting an initial location associated with the customer; providing navigational directions to the delivery zone; detecting a preparation timeframe arrival of the customer; transmitting the preparation timeframe arrival to the business; detecting a delivery zone arrival of the customer; detecting a delivery zone location of the customer; transmitting the delivery zone arrival and the delivery zone location to the business; receiving the identifying information and the order; adjusting a preparation timeframe; adjusting the delivery zone; receiving the preparation timeframe arrival; displaying a preparation timeframe arrival notification; receiving the delivery zone arrival and the delivery zone location; displaying a delivery zone arrival notification and the delivery zone location; and completing the order all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory, tangible computer-readable medium having stored thereon computer-executable instructions, a customer mobile computing device, and a business computing device. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory, tangible computer-readable medium having stored thereon computer-executable instructions, a customer mobile computing device, and a business computing device amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 17 further limits the abstract idea of claim 16 without adding any new additional elements. Therefore, by the analysis of claim 16 above, this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 18 further limits the abstract idea of claim 16 while introducing the additional element of GPS coordinates. The claim does not integrate the abstract idea into a practical application because the element of GPS coordinates is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 16 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 19 further limits the abstract idea of claim 16 while introducing the additional elements of providing a printer connected to the business computing device, transmitting the identity information and the order to the printer, receiving the identity information and the order, and printing at least one ticket. The claim does not integrate the abstract idea into a practical application because the element of providing a printer connected to the business computing device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, and the elements of transmitting the identity information and the order to the printer, receiving the identity information and the order, and printing at least one ticket are insignificant extra-solution activity. Adding these new additional elements into the additional element from claim 16 still amounts to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. See MPEP 2106.05(g) for printing information being insignificant extra-solution activity. The additional elements are then re-evaluated at step 2B. However, the claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept, and the insignificant extra-solution activity is well-understood, routine and conventional. Specifically, the elements of “transmitting the identity information and the order to the printer” and “receiving the identity information and the order” are well-understood, routine and conventional per MPEP 2106.05(d) II. (“Receiving or transmitting data over a network” recognized by the courts to be well-understood, routine and conventional). Regarding the element of “printing at least one ticket”, printing tickets is well-understood, routine and conventional per Tsukada (U.S. Pre-Grant Publication No. 2010/0039665, hereafter known as Tsukada). Specifically, Tsukada [0005] recites “Kitchen printers are commonly used in the kitchens of restaurants and bars, for example, for printing meal orders”. Well-understood, routine and conventional extra-solution activity also cannot provide an inventive concept or amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 20 further limits the abstract idea of claim 19 without adding any new additional elements. Therefore, by the analysis of claim 19 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ducrou et al. (U.S. Patent No. 10,482,421; hereafter known as Ducrou) in view of Wilkinson et al. (U.S. Pre-Grant Publication No. 2018/0082251, hereafter known as Wilkinson) and Shan et al. (U.S. Pre-Grant Publication No. 2020/0057553, hereafter known as Shan).
Regarding claim 1, Ducrou teaches:
An order retrieval system, comprising: a mobile computing device associated with a customer, operative to receive identity information associated with the customer (see Fig. 1 and Col. 5 lines 19-20 "FIG. 1 illustrates a system 100 for expediting delivery of items ordered by a user at a pickup facility" for system overall, Col. 6 lines 38-45 "The user 128 may have one or more user devices 130. The user devices 130 may include, but are not limited to, smartphones, tablets, laptop computers, in-vehicle computer systems, desktop computers, portable product scanning devices, media devices, electronic (e-book) readers, personal fitness trackers, wearable computing devices, and so forth. The user device 130 may include a client application 132" for the user devices, and Col. 12 lines 16-26 "Association data 220 provides data indicative of a relationship between vehicle identification data 218 and a user identifier 222. The user identifier 222 is indicative of a user identity of the user 128...In some implementations, the association data 220 may be provided by the user 128" for receiving identification information)
receive an order comprising at least one of the one or more items (see Col. 2 lines 41-42 "A user may place an order for one or more items using an e-commerce website")
transmit the identity information and the order to the business (see Col. 6 lines 8-10 "The inventory management system 116 may receive order data 122 from another system. For example, the order data 122 may be received from an e-commerce server" for order transmitted to business system via e-commerce website server and see Col. 8 lines 63-65 "FIG. 2 illustrates diagrams 200 of data used by an inventory management system 116 to facilitate operation of the facility 102" including association data 220 which is provided by user per Col. 12 lines 16-26 for transmitting identity information)
detect an initial location associated with the customer (see Col. 7 lines 6-8 "Geolocation data 138 may be provided to the inventory management system 116 from one or more of sensors 118, user devices 130, and so forth" and Col. 9 lines 26-28 "The geolocation data 138, as described above, may comprise information indicative of a geographic location of one or more of the user 128, vehicle 108, or user device 130" user devices providing geolocation data to system throughout process, including initial geolocation)
detect a preparation timeframe arrival of the customer; transmit the preparation timeframe arrival to the business (see Col. 6 lines 44-48 "The user device 130 may include a client application 132. The client application 132 may be configured to receive geofence data 134. The geofence data 134 provides data indicative of one or more geographic boundaries 136" and Col. 7 lines 8-14 "the client application 132 may use the geofence data 134 to determine if the user device 130 has crossed the geographic boundary 136. Upon determining that the user device 130 has crossed the geographic boundary 136, the client application 132 may send geolocation data 138 indicative of this to the inventory management system 116")
a computing device associated with the business, operative to receive the identity information and the order (see Fig. 4 and Col. 8 lines 44-51 "The inventory management system 116 may be executed on one or more servers 148. The servers 148 may be configured to execute one or more modules or software applications associated with the inventory management system 116. While the servers 148 are illustrated in FIG. 1 as being in a location outside of the facility 102, in other implementations, at least a portion of the servers 148 may be located at the facility 102" for the device associated with the facility. See Col. 12 lines 16-35 "Association data 220 provides data indicative of a relationship between vehicle identification data 218 and a user identifier 222. The user identifier 222 is indicative of a user identity of the user 128...In some implementations, the association data 220 may be provided by the user 128...The inventory management system 116 may use the association data 220 to determine the identity of the user 128" for receiving identity information. See Col. 6 lines 8-10 "The inventory management system 116 may receive order data 122 from another system. For example, the order data 122 may be received from an e-commerce server" for receiving order data)
adjust a preparation timeframe (see Col. 6 line 64 - Col. 7 line 2 "the geographic boundary 136 may be varied based at least in part upon the congestion or usage of the facility 102. For example, during peak usage hours, the geographic boundary 136 may be extended to provide additional time for the staff of the facility 102 to prepare the staged order 126 for pick up")
receive the preparation timeframe arrival (see Col. 7 lines 8-14 "the client application 132 may use the geofence data 134 to determine if the user device 130 has crossed the geographic boundary 136. Upon determining that the user device 130 has crossed the geographic boundary 136, the client application 132 may send geolocation data 138 indicative of this to the inventory management system 116")
display a preparation timeframe arrival notification (see Col. 12 line 57 - Col. 13 line 2 "The inventory management system 116 may generate dispatch data 224. The dispatch data 224 may comprise information of use by the attendant 140 in delivering the staged orders 126 to the vehicle 108 at a parking space 106. In one implementation, the dispatch data 224 may be generated, at least in part, prospectively before arrival of the vehicle 108 at the facility 102. For example, the dispatch data 224 may be generated based on the geolocation data 138 indicating the vehicle 108 has crossed a geographic boundary 136 and is inbound to the facility 102. Initial dispatch data 224 may include the staging locations 124 within the staging area 114 that portions of the staged order 126 are to be retrieved from")
receive the delivery zone arrival and the delivery zone location (see Col. 10 line 60 - Col. 11 line 3 “The inventory management system 116 may receive or generate time of entry (TOE) data 214. The TOE data 214 indicates the entry to the facility 102 of the user 128, a vehicle 108 associated with the user 108, the user device 130, and so forth. For example, the TOE data 214 may be generated from a timestamp associated with image data 120(1) that depicts an image of the vehicle 108 entering the parking area 104. In another example, the TOE data 214 may be generated from an RFID reader configured to read an RFID tag on the vehicle 108 upon entering the parking area 104” for receiving delivery zone arrival and see Col. 27 lines 28-36 "At 902, the inventory management module 420 determines a parking space 106 associated with a user 128 and a staged order 126. In one implementation, the image processing module 428 may use image data 120(1) to determine which parking space 106 the vehicle 108 associated with the user identifier 222 has occupied. For example, the camera 118(1) may acquire an image of the vehicle 108 in a particular parking space 106" for receiving delivery zone location)
display a delivery zone arrival notification and the delivery zone location (see Fig. 9 dispatch data provided to attendant device 142 and Col. 27 lines 40-45 "dispatch data 224 is generated. For example, the inventory management module 420 may generate dispatch data 224 indicating which staging locations 124 within the staging area 114 to acquire the items 112 of the staged order 126 from. The dispatch data 224 may also indicate the parking space 106 that these items 112 are to be delivered to" for displaying a delivery zone arrival notification and delivery zone location of the received parking space)
and complete the order (see Col. 34 lines 15-17 "Based on the actual delivery data 228, block 1312, generates billing data 230 for an account associated with the user identifier 222 or the vehicle identification data 218" after the physical transfer is done the account of the user is billed for the items as part of completing the order)
Ducrou further teaches in at least Col. 7 lines 16-20 and Col. 9 lines 39-42 the user using a navigation system that is in communication with the system. As discussed above, Ducrou teaches placing an order through an e-commerce website. However, Ducrou does not explicitly teach that the user’s computing device generates a menu, provides navigational directions to a delivery zone, detects a delivery zone arrival and delivery zone location of the customer, or that the business computing device can adjust the delivery zone. Wilkinson teaches:
generate a menu comprising one or more items associated with a business (see [0025] "the order 104 may be suggested to a customer based on the customer's past purchase activity and customer preferences and as part of an effort to increase convenience to the customer. In this example, a server 108 may suggest an order 104 that includes one or more products that may be needed by the customer" and [0046] "the order may be a suggestion transmitted to the customer for consideration and acceptance" suggested items presented to user to pick order from)
provide navigational directions from the initial location to a delivery zone (see [0034] "the control circuit 110 may determine and transmit to the customer a route from the customer's location to the selected shopping facility. As addressed above, the control circuit 110 may interact with conventional street navigational software applications to determine the route")
detect a delivery zone arrival of the customer; detect a delivery zone location of the customer; transmit the delivery zone arrival and the delivery zone location to the business (see [0131] "it is contemplated that the customer may have a computing device 1006 with tracking software 1028 (such as GPS tracking software). For example, the system 1000 may be used in conjunction with systems 100, 300, 600, and 800 described above, in which permission may have been received to access tracking software 1028. The shopping facility 1032 may have been selected and notified that the customer intends to pick up the order 1004 (possibly within a certain time window), and the tracking software 1028 may be used to indicate the customer's approach or arrival at the shopping facility" tracking software detects the arrival of the user at the facility and provides a delivery zone location of the customer’s GPS location. Tracking software data including indication of arrival and GPS location communicated to the system)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wilkinson with Ducrou. As discussed above, Wilkinson states in [0025] that providing a menu of suggested items increases the convenience of the customer, specifically by being “able to eliminate or reduce one part of an individual's daily activity, thereby allowing the individual to focus on other matters requiring attention” (also from Wilkinson [0025]). Regarding the navigational directions, Wilkinson states in [0034] “this route calculation may be used to suggest a departure time for the customer so that the customer arrives at the selected shopping facility within the customer's desired pick up time window”. Thus, the customer would know when they would need to leave to meet the time windows of Ducrou. Regarding detecting delivery zone arrival, Wilkinson states in [0132] “This arrival information may be used to instruct assembly of the customer's order 1004”, similar to how the arrival detection in Ducrou is used to alert the attendant to bring out the customer’s order.
The combination of Ducrou and Wilkinson still does not explicitly teach the business computing device adjusting the delivery zone. However, Shan teaches:
adjust the delivery zone (see [0039] "By using the method provided in this embodiment, the user can flexibly perform zone configuration based on the electronic map. For example, in the take-out order business, a business owner can flexibly and reasonably define a delivery area based on the electronic map in real time" take-out business modifying a delivery area)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shan with the combination of Ducrou and Wilkinson. As Shan states in [0003] “For some specific business such as take-out services, however, the delivery area of the business may need to be manually defined offline…Therefore the business owner may not be able to flexibly set or modify the delivery area, which adversely affects the user experience of the business owner”. Shan further teaches that the flexibility taught in the [0039] citation above “improves the user experience” (also from Shan [0039]). Therefore, the additional flexibility and control over the delivery area provided to the business by Shan would improve the user experience of the businesses in the combination of Ducrou and Wilkinson. 
Regarding claim 2, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 1 above. Ducrou further teaches:
wherein the identity information comprises personal information and vehicular information (see Col. 12 lines 16-26 "Association data 220 provides data indicative of a relationship between vehicle identification data 218 and a user identifier 222. The user identifier 222 is indicative of a user identity of the user 128...In some implementations, the association data 220 may be provided by the user 128" user identifier personal information and vehicle identification data vehicular information)
Regarding claim 3, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 1 above. Ducrou further teaches:
wherein the business is a restaurant or a retail store (see Col. 2 lines 34-38 "While the retail storefront and the delivery methods offer some advantages, some users may find it advantageous to be able to utilize a pickup facility (facility) to accept physical custody of one or more items that have been ordered" even though the pickups do not occur at a storefront, the pickup facility and it's computing device are associated with a retail store)
Regarding claim 4, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 1 above. Ducrou further teaches:
wherein the preparation timeframe is adjusted based on a minimum amount of time needed for the business to prepare the order (see Col. 6 line 64 - Col. 7 line 2 "the geographic boundary 136 may be varied based at least in part upon the congestion or usage of the facility 102. For example, during peak usage hours, the geographic boundary 136 may be extended to provide additional time for the staff of the facility 102 to prepare the staged order 126 for pick up" when the facility is busy the minimum time needed to prepare orders increases)
Regarding claim 5, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 1 above. Ducrou and Wilkinson do not explicitly teach that the delivery zone is customizable by the business. However, Shan further teaches:
wherein the delivery zone is customizable by the business (see [0039] "By using the method provided in this embodiment, the user can flexibly perform zone configuration based on the electronic map. For example, in the take-out order business, a business owner can flexibly and reasonably define a delivery area based on the electronic map in real time")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shan with the combination of Ducrou and Wilkinson. As Shan states in [0003] “For some specific business such as take-out services, however, the delivery area of the business may need to be manually defined offline…Therefore the business owner may not be able to flexibly set or modify the delivery area, which adversely affects the user experience of the business owner”. Shan further teaches that the flexibility taught in the [0039] citation above “improves the user experience” (also from Shan [0039]). Therefore, the additional flexibility and control over the delivery area provided to the business by Shan would improve the user experience of the businesses in the combination of Ducrou and Wilkinson. 
Regarding claim 6, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 5 above. Ducrou further teaches:
wherein the delivery zone is a parking lot associated with the business (see Col. 5 lines 28-32 "The facility 102 may include a parking area 104 having one or more parking spaces 106(1), 106(2), . . . , 106(P). As used herein, letters enclosed by parenthesis such as “(P)” indicate an integer that may have a value greater than zero. The parking spaces 106 are sized to accept a vehicle 108")
Regarding claim 7, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 1 above. Ducrou further teaches that the delivery zone location is a parking space number in Col. 27 lines 28-36, and does not explicitly teach the delivery zone location as being GPS coordinates. However, Wilkinson teaches:
wherein the delivery zone location is one or more global positioning system (GPS) coordinates of the customer within the delivery zone (see [0131] "it is contemplated that the customer may have a computing device 1006 with tracking software 1028 (such as GPS tracking software). For example, the system 1000 may be used in conjunction with systems 100, 300, 600, and 800 described above, in which permission may have been received to access tracking software 1028. The shopping facility 1032 may have been selected and notified that the customer intends to pick up the order 1004 (possibly within a certain time window), and the tracking software 1028 may be used to indicate the customer's approach or arrival at the shopping facility" GPS coordinates when the vehicles arrives at the facility are the delivery zone location)
One of ordinary skill in the art would have recognized that applying the known technique of Wilkinson to the combination of Ducrou, Wilkinson and Shan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wilkinson to the teaching of the combination of Ducrou, Wilkinson and Shan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such GPS coordinates as the delivery zone location. Further, applying GPS coordinates as the delivery zone location to the combination of Ducrou, Wilkinson and Shan would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for more reliable delivery zone communication to the business device, as Ducrou states in Col. 12 lines 9-13 that “a character on the license plate may be obscured by dirt or glare, resulting in determination of an erroneous registration number 218(1) that corresponds to at least a portion of that actually present on the vehicle 108”. By using the GPS coordinates as a delivery zone location, the location of the customer and the identity of the customer could still be determined and provided to the attendant of Ducrou even if the sensors were not able to determine the vehicle. 
Regarding claim 10, Ducrou teaches:
A method for order retrieval, comprising providing a mobile computing device associated with a customer and a computing device associated with a business (see Figs. 7-9 for the overall method. See Col. 6 lines 38-45 "The user 128 may have one or more user devices 130. The user devices 130 may include, but are not limited to, smartphones, tablets, laptop computers, in-vehicle computer systems, desktop computers, portable product scanning devices, media devices, electronic (e-book) readers, personal fitness trackers, wearable computing devices, and so forth. The user device 130 may include a client application 132" for the user devices and Fig. 4 and Col. 8 lines 44-51 "The inventory management system 116 may be executed on one or more servers 148. The servers 148 may be configured to execute one or more modules or software applications associated with the inventory management system 116. While the servers 148 are illustrated in FIG. 1 as being in a location outside of the facility 102, in other implementations, at least a portion of the servers 148 may be located at the facility 102" for the device associated with the facility)
Regarding the remaining limitations of claim 10, please see the rejection of claim 1 above.
Regarding claim 11, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 10 above. Ducrou further teaches:
wherein adjusting the preparation timeframe further comprises determining a minimum amount of time needed for the business to prepare the order (see Col. 6 line 64 - Col. 7 line 2 "the geographic boundary 136 may be varied based at least in part upon the congestion or usage of the facility 102. For example, during peak usage hours, the geographic boundary 136 may be extended to provide additional time for the staff of the facility 102 to prepare the staged order 126 for pick up" when the facility is busy the minimum time needed to prepare orders increases and Col. 6 lines 54-58 "where it is desired to allow staff of the facility 102 five minutes to prepare a staged order 126 for delivery prior to arrival of the user 128, a geographic boundary 136 may be set at a distance corresponding to a five minute travel time to the facility 102" for determining a required preparation time)
Regarding claim 12, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 10 above. Ducrou and Wilkinson do not explicitly teach adjusting the delivery zone comprising receiving a customized map comprising one or more GPS coordinates. However, Shan further teaches:
wherein adjusting the delivery zone further comprises receiving a customized map, and wherein the customized map comprises one or more GPS coordinates (see [0039] "By using the method provided in this embodiment, the user can flexibly perform zone configuration based on the electronic map. For example, in the take-out order business, a business owner can flexibly and reasonably define a delivery area based on the electronic map in real time" for receiving a customized map. See [0033] "in a take-out order business, when defining a delivery area, an “object” may be a node, a line, or a zone" and [0047] "A single area datum may include at least one zone datum, and a single zone datum may include a plurality of node data. The node data may include: current coordinates of a node, coordinates of the node" for the map comprising coordinates of nodes)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shan with the combination of Ducrou and Wilkinson. As Shan states in [0003] “For some specific business such as take-out services, however, the delivery area of the business may need to be manually defined offline…Therefore the business owner may not be able to flexibly set or modify the delivery area, which adversely affects the user experience of the business owner”. Shan further teaches that the flexibility taught in the [0039] citation above “improves the user experience” (also from Shan [0039]). Therefore, the additional flexibility and control over the delivery area provided to the business by Shan would improve the user experience of the businesses in the combination of Ducrou and Wilkinson.
Regarding claim 15, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 10 above. Ducrou further teaches:
wherein completing the order further comprises charging the customer for the order (see Col. 34 lines 15-17 "Based on the actual delivery data 228, block 1312, generates billing data 230 for an account associated with the user identifier 222 or the vehicle identification data 218" after the physical transfer is done the account of the user is billed for the items as part of completing the order)
Regarding claim 16, Ducrou teaches:
A non-transitory, tangible computer-readable medium having stored thereon computer- executable instructions, which, when executed by a computer processor, enable performance of a method comprising (see Col. 38 lines 1-6 "Embodiments may be provided as a software program or computer program product including a non-transitory computer-readable storage medium having stored thereon instructions (in compressed or uncompressed form) that may be used to program a computer (or other electronic device) to perform processes or methods described herein")
providing a customer mobile computing device and a business computing device (see Col. 6 lines 38-45 "The user 128 may have one or more user devices 130. The user devices 130 may include, but are not limited to, smartphones, tablets, laptop computers, in-vehicle computer systems, desktop computers, portable product scanning devices, media devices, electronic (e-book) readers, personal fitness trackers, wearable computing devices, and so forth. The user device 130 may include a client application 132" for the user devices and Fig. 4 and Col. 8 lines 44-51 "The inventory management system 116 may be executed on one or more servers 148. The servers 148 may be configured to execute one or more modules or software applications associated with the inventory management system 116. While the servers 148 are illustrated in FIG. 1 as being in a location outside of the facility 102, in other implementations, at least a portion of the servers 148 may be located at the facility 102" for the device associated with the facility)
Regarding the remaining limitations of claim 16, see the rejection of claim 1 above.
Regarding claim 17, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 16 above. Regarding the limitations introduced claim 17, see the rejection of claim 11 above.
Regarding claim 18, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 16 above. Regarding the limitations introduced claim 18, see the rejection of claim 12 above.
Claims 8-9, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ducrou in view of Wilkinson and Shan, further in view of Checketts et al. (U.S. Pre-Grant Publication No. 2010/0211436, hereafter known as Checketts).
Regarding claim 8, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 1 above. Ducrou further teaches:
a printer connected to the computing device associated with the business (see Col. 14 lines 31-35 “the inventory management system 116 or other systems associated with the facility 102 may include any number and combination of input components, output components, and servers 148” for business device connected to output devices and Col. 18 lines 36-38 "Other output devices 302(T) may also be present at the facility 102. The other output devices 302(T) may include...document printers" for the output devices including a printer)
wherein the computing device is further operative to transmit the identity information and the order to the attendant device (see Col. 8 line 66 - Col. 9 line 3 "order data 122 provides information indicative of one or more items 112 that have been ordered by the user 128. The order data 122 may include information indicative of an item identifier, quantity, quality desired or grade, and so forth" order information includes the what/how many items as well as who is ordering. Also see Fig. 10 attendant device display with number of totes in the order and the identity information of vehicle/customer and Col. 29 lines 3-6 “the dispatch data 224, ETA data 212, user data 232, and so forth have been provided to the attendant device 142. The information is presented using one or more output devices 302”)
However, Ducrou is does not explicitly teach transmitting the identity and order information to the printer, the printer receiving the identity and order information, and the printer printing at least one ticket with the identity and order information. Wilkinson and Shan also do not explicitly teach these limitations. However, Checketts teaches:
wherein the computing device is further operative to transmit the identity information and the order to the printer, and wherein the printer is operative to receive the identity information and the order (see [0092] "the fulfillment executable 100 may also interact with a printer 106. The fulfillment executable 100, upon receipt of order information from the order routing module 102 may print a slip by the printer 106")
and print at least one ticket comprising the identity information and the order (see [0092] "the fulfillment executable 100 may also interact with a printer 106. The fulfillment executable 100, upon receipt of order information from the order routing module 102 may print a slip by the printer 106" print ticket with order information of Ducrou including identity of ordering customer and the number/type of items in the order itself)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of printing slips with identity and order information of Checketts for the transmission of identity and order information to attendant devices of the combination of Ducrou, Wilkinson and Shan. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 9, the combination of Ducrou, Wilkinson, Shan and Checketts teaches all of the limitations of claim 8 above. However, the combination of Ducrou, Wilkinson and Shan does not explicitly teach printing first and second tickets. Checketts further teaches:
wherein the at least one ticket comprises a first ticket and a second ticket, and wherein the first ticket comprises the identity information and a quantity of the one or more items, and the second ticket comprises the one or more items (see [0094] "The slip may be printed in duplicate. This permits a permanent copy to be retained by the fulfillment location, while the other operates as a traveler" Two tickets printed that are duplicates. As discussed in claim 8, the first ticket contains identity and item quantity information. Since the second ticket is the same, it contains at least the one or more items of the order)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine this teaching of Checketts with the combination of Ducrou, Wilkinson, Shan and Checketts. As Checketts states in [0095] “This permits a permanent copy to be retained by the fulfillment location, while the other operates as a traveler. The traveler slip may operate as a receipt for the customer… the traveler may actually go to the customer, attached to, or otherwise associated with the delivery container, but be removed after a check of the contents by the customer. The fulfillment person may then retrieve the slip copy and return it to the fulfillment location, thus verifying that the order as represented on the printed slip was fulfilled as requested, delivered as required, and checked out correctly. Thus, the "manufacturing traveler" of the food fulfillment or merchandise fulfillment operation verifies yet another quality control check by actual human reviewers”. Therefore, by applying printing duplicate tickets to the combination of Ducrou, Wilkinson, Shan and Checketts, the new combination would have a layer of quality control to ensure the customer is receiving the complete and correct order.
 Regarding claim 13, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 10 above. Regarding the limitations introduced claim 13, see the rejection of claim 8 above.
Regarding claim 14, the combination of Ducrou, Wilkinson, Shan and Checketts teaches all of the limitations of claim 13 above. Regarding the limitations introduced claim 14, see the rejection of claim 9 above.
Regarding claim 19, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 16 above. Regarding the limitations introduced claim 19, see the rejection of claim 8 above.
Regarding claim 20, the combination of Ducrou, Wilkinson, Shan and Checketts teaches all of the limitations of claim 19 above. Regarding the limitations introduced claim 20, see the rejection of claim 9 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moring et al. (U.S. Pre-Grant Publication No. 2015/0120509) teaches restaurants beginning to prepare orders when the user enters a geofence
Garrett (U.S. Pre-Grant Publication No. 2012/0209730) teaches a restaurant modifying their geofence based on multiple factors
Rademaker (U.S. Pre-Grant Publication No. 2014/0074743) teaches predicting a customer arrival to pickup a curbside pickup order
https://hospitalitytech.com/mcdonalds-commitment-digital-ordering-could-make-wait-time-zero-reality (“McDonald’s Commitment to Digital Ordering Could Make Wait Time Zero a Reality”, accessed as of 4/30/2019) teaches preparing orders just-in-time for customer arrival
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                   /EMMETT K. WALSH/Primary Examiner, Art Unit 3628